Citation Nr: 0427086	
Decision Date: 09/29/04    Archive Date: 10/06/04

DOCKET NO.  03-21 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a headache 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left knee 
disability.

4.  Entitlement to an initial compensable evaluation for 
hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1972 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2002, which denied service connection for headaches, a 
low back disability, and a left knee disability, while 
granting service connection for hepatitis B, rated 
noncompensably disabling.  

In December 2003, the veteran appeared at a hearing held at 
the RO before the undersigned (i.e., Travel Board hearing).  
Later, in February 2004, he submitted evidence, to which he 
attached a signed waiver of initial RO consideration.  
However, he subsequently submitted additional evidence, 
without this waiver.  Although much of this evidence is 
duplicative of evidence already of record, also included are 
medical records not previously considered, which show 
treatment for low back, left knee, and hepatitis B 
complaints.  Since the veteran did not waive initial RO 
consideration of this evidence, in order to safeguard the 
veteran's due process rights, the appeal as to those issues 
must be remanded for initial RO consideration.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (2003).  

Accordingly, the issues of service connection for low back 
and left knee disabilities, and of a compensable rating for 
hepatitis B are remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  Headaches shown in service were not reflective of a 
chronic headache disability.

2.  A chronic headache disability was first shown many years 
after service, and is unrelated to any events which occurred 
therein, including complaints of headaches.


CONCLUSION OF LAW

A headache disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On a pre-induction examination in September 1971, the veteran 
reported that he had occasional headaches, accompanied by eye 
pain, associated with exercise.  

Service medical records show that in April 1973, the veteran 
complained of headaches and painful eyes.  Examination of the 
eyes was normal, except for distant visual acuity of 20/50.  
He was prescribed glasses.  In August 1973, he was prescribed 
Fiorinal for headaches.  No complaints or abnormal findings 
pertaining to headaches were noted on the separation 
examination in November 1973.  In December 1973, while being 
evaluated for possible hepatitis, he was given Fiorinal for 
headaches.  Several days later, it was noted that he 
continued to have headaches, especially with exercise.  He 
had no other symptoms.  The diagnosis was late resolving 
hepatitis versus mononucleosis.  Later that month, headaches 
were again reported.  

VA treatment records dated from 1976 to 1983 show that in 
July 1980, the veteran complained of headaches which started 
on the right side of his head and radiated down the neck.  VA 
treatment records dated from 1987 to 1995 did not show 
headaches.

On a VA examination in July 1998, the veteran said he had 
intermittent headaches which had been present since the age 
of 14 or 15.  They were frontal and bilateral, and occurred 
one to two times a week, and lasted up to half a day.  The 
pertinent diagnosis was chronic headaches.

VA medical records dated from 1997 to 1998 show the veteran's 
treatment for multiple medical problems.  In May 1998, he 
"still" complained of headaches.  He reported a history of 
migraine headaches in August 1998.  In September 1998, he 
complained of headaches for over 1-1/2 years (post-service).  
He said his medication worked only part of the time.  He was 
observed to be anxious, and had blood pressure of 159/96.  
The assessment was hypertension, headaches, and anxiety.  

In a decision dated in November 1998, the Social Security 
Administration (SSA) found the veteran to be disabled, based 
on disabilities including chronic headaches.  The SSA 
considered medical evidence dated from 1989 to 1998 in its 
decision.  

VA treatment records dated in 1999 show that on a visit in 
April 1999, his complaints included headaches.  

On a VA examination in August 2000, the veteran said that he 
had had chronic headaches since the late 1970's  He said he 
had taken several different kinds of medications.  He noticed 
the headaches usually began above and around the right eye, 
and the pain radiated down that side to the neck.  He also 
described some weakness and dizziness at the time.  He said 
another doctor had attributed the headaches to his arthritis 
of the neck, but he denied any other neck problems.  The 
pertinent diagnosis was chronic headaches of unclear etiology 
but which did not sound like migraines.  

VA treatment records dated from 2000 to 2002 show that in 
January 2002, he complained of a headache and a head cold.  

On a VA general medical examination in March 2002, the 
veteran said that he had migraine headaches which had begun 
in service.  He felt that protective goggles he had to wear 
in service originally caused his headaches.  The headaches 
had persisted after he stopped wearing his goggles.  He 
complained of recurrent throbbing pain present in a circular 
distribution around one or both eyes.  The pertinent 
diagnosis was recurrent headaches.  

On a neurological examination, also in March 2002, the 
veteran provided further details regarding his headaches.   
He said he wore goggles which caused the headaches.  He said 
the headaches were manifested by throbbing pain present in a 
circular distribution around one or both eyes, with 
associated dizziness, weakness, and fatigue.  He said he was 
unable to think clearly during his headaches, and that he 
must sit down or eat during his headaches.  He said his 
symptoms were precipitated and aggravated by stress and 
tension, and alleviated with rest.  They occurred two to 
three times per week and lasted up to an hour.  Neurological 
examination was normal.  The diagnosis was recurrent 
headaches, probably tension headaches.  

At his hearing before the undersigned in December 2003, the 
veteran said that his headaches began in service, when he had 
to wear protective glasses when welding.  The headaches were 
also associated with the cold.  He was given medication.  He 
said he had been given eyeglasses in service also.  After 
service, he had headaches beginning in 1975, but just took 
over-the-counter medication.  He said that he had about 4 or 
5 headaches a month.  

II.  Analysis

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

The file shows that in his claim filed in June 2001, the 
veteran identified the evidence relevant to his claim.  By RO 
correspondence dated in September 2001, prior to the rating 
decision, the veteran was informed of VA's obligation to 
obtain different types of evidence.  In March 2002, he was 
underwent VA examinations.  The May 2002 rating decision and 
the June 2003 statement of the case also provided information 
regarding the evidence necessary to substantiate his claim, 
and the reasons his claim was denied.  

With regard to the content of the notice, the Board notes 
that in Pelegrini v. Principi, 18 Vet. App. 112 (2004) the 
Court appears to have held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant 's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  The Court stated that this new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

In letters dated in February 2003 and November 2003, the 
veteran was informed of the evidence necessary to 
substantiate his claim, his and VA's respective obligations 
to obtain different types of evidence, and the reasons his 
claim was denied.  In addition, in November 2003, he was 
asked to notify VA if there was any other evidence or 
information that he thought would support his claim.  He was 
also asked about the existence of additional evidence at his 
hearing in December 2003.  Thus, the Board finds that the 
notice and duty to assist provisions of the law have been 
met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran contends that he has migraine headaches which 
began while he was in service.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran's contention that he has had recurrent headaches 
since service must be considered in light of the fact that a 
headache is a common symptom of many conditions, experienced 
by nearly everyone on occasion, and not necessarily a 
separate "disability".  In order for the Board to grant 
service connection for this disorder, there must be a 
chronic, identifiable headache disability, such as a 
migraine.  

The veteran, as a layman, is not competent to diagnose his 
condition, and the evidence of record has not confirmed his 
self-diagnosis of migraine headaches.  As a layperson without 
the appropriate medical training and expertise, the veteran 
is not competent to offer a probative opinion on a medical 
matter, such as whether a disability was caused or worsened 
by military service.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  

The VA examiner in August 2000 doubted the veteran had 
migraines, and the March 2002 examiner thought that he most 
likely had tension headaches.  The Board finds these medical 
opinions only provide negative evidence against this claim.  
Similarly, although the veteran believes that safety goggles 
he wore in service caused his headaches, he is not competent 
to offer an opinion of medical causation.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  

Furthermore, in order for service connection, there must be 
continuity of symptomatology from service to the present 
time.  38 C.F.R. § 3.303(b).  During service, he had 
headaches on several occasions, although, in general, other 
conditions, such as defective visual acuity or hepatitis, 
were also present, and a chronic headache disability was 
never diagnosed in service.  It is the finding of the Board 
that the service medical records, indicating headaches prior 
to service and no indication of a chronic headache disorder, 
provide more negative evidence against this claim.

After service, VA medical records dated from 1976 to 2002 
show few complaints of headaches, despite the fact that the 
veteran was seen regularly for other medical problems.  This 
gap is important, for the United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

He complained of a headache in 1980, and then again in 1998, 
when several complaints of headaches were noted, in both 
cases years after service.  Chronic headaches were not 
diagnosed until 1998 and when seen in September 1998 the 
veteran reported only a 1-1/2 year history of headaches (well 
after service).  This report also provides negative evidence 
against this claim.

The competent evidence first shows a chronic headache 
disorder many years after service.  The Board concludes that 
a chronic headache disorder was not incurred in or aggravated 
by service.  As the preponderance of the evidence is against 
the claim for service connection for headaches, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


ORDER

Service connection for a headache disability is denied.





REMAND

As noted above, additional evidence relevant to the remaining 
issues was received directly at the Board in February 2004, 
without a waiver of initial RO consideration of the evidence.  
As a result, the file must be remanded for RO consideration 
of the claims in light of the additional evidence.  See 
Disabled American Veterans, supra.   

In addition, the veteran has not been afforded a VA 
examination to evaluate his hepatitis B since March 2002, 
when a diagnosis of hepatitis B, with recurrent 
exacerbations.  Since the rating criteria require more 
specific information regarding such exacerbations, further 
development is warranted.  See 38 C.F.R. § 4.114, Code 7345 
(2003).  In this regard, in an outpatient treatment record 
dated in September 2002, it was noted that he was followed in 
the Birmingham VA Medical Center (VAMC) for his hepatitis B, 
and it does not appear that records from this facility dated 
after 1999 have been obtained.  In his hearing testimony, he 
indicated that he had recently changed doctors, and he may 
have transferred to another facility as well; this should be 
clarified and all records obtained.  

With respect to the claim for service connection for a left 
knee disability, the veteran contends that he was treated for 
such a disability in service.  Service medical records show 
that on a statement of medical condition dated in March 1974, 
the veteran reported that his condition had changed since his 
separation examination in November 1973, as to his "leg."  
At his hearing before the undersigned, the veteran identified 
the approximate location and dates of this treatment, and 
requested that VA obtain the records.  As part of the duty to 
assist, VA should obtain these records, if feasible.  See 
38 C.F.R. § 3.159(c)(2)(i). 

According to a VA outpatient record dated in June 2002, the 
veteran complained of left knee pain, and said that he was 
going to have outside surgery on his left knee.  Records of 
his private treatment for his left knee should also be 
obtained, if possible.  

In addition, the RO must ensure that all duty notify 
provisions of the law, and any additional duty to assist 
actions required as a result of the remand development, have 
been met.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  In particular, he must be 
requested to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1) (2003).  

Accordingly, the appeal is REMANDED to the RO, via the AMC, 
for the following action:

1.  To ensure that the duties to notify 
and assist the claimant have been 
satisfied, the RO should invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
appellant that he has a full one-year 
period for response (although VA may 
decide the claim within the one year 
period).  The veteran is asked to provide 
any additional treatment records he has 
in his possession regarding a low back 
disability, left knee disability, and 
hepatitis B condition.      

2.  The RO must request that the NPRC 
furnish, if possible, the records of the 
veteran's treatment at the U.S. Army 
Health Clinic, Cambrai Kaserne (now 
Cambrai-Fritsch Kaserne), Darmstadt, 
Germany, for a left knee or leg problem, 
between January and March, 1974.  (More 
specific information regarding the 
veteran's assignment may be found at page 
20 of the hearing transcript, and on the 
DD Form 214.)  Efforts to obtain the 
records, and the responses received, 
should be documented in the claims file.  

3.  The veteran should be asked to 
identify the provider who treated and/or 
evaluated his left knee disability in 
approximately June 2002, to include 
possible surgery.  The RO should 
undertake to obtain records of all such 
treatment identified by the veteran by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).    

4.  The veteran should be asked to 
specify where he has received treatment 
for hepatitis B since June 2001.  If he 
transferred from the Birmingham VAMC to 
another facility, he should be requested 
to state approximately when he switched, 
and the name of the facility from which 
he now receives treatment.  

5.  After any such records of treatment 
for hepatitis B have been associated with 
the claims folder, the veteran should be 
afforded a VA examination to determine 
the manifestations and severity of his 
hepatitis B.  The claims folder must be 
available to and reviewed by the examiner 
in conjunction with the examination, in 
particular, the records of treatment 
since 2001.  All symptoms associated with 
hepatitis B, such as fatigue, malaise, or 
anorexia (if any), should be reported.  
The examiner should also determine, from 
the treatment records, whether, due to 
hepatitis B, the veteran suffers 
incapacitating episodes which required 
medical treatment; if so, the frequency 
of such episodes should be noted.  

In particular, if there are any 
incapacitating episodes with symptoms 
such as nausea, vomiting, malaise, etc., 
the examiner should express an opinion as 
to whether such episodes resulted from 
hepatitis B.

6.  After completing the above-requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  If the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and afforded an opportunity for 
response, before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



